Green Tree Servicing, LLC v Gill (2021 NY Slip Op 03165)





Green Tree Servicing, LLC v Gill


2021 NY Slip Op 03165


Decided on May 19, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2017-07946
 (Index No. 701554/15)

[*1]Green Tree Servicing, LLC, respondent,
vWendell O. Gill, etc., et al., defendants, Marker Real Estate Corp., appellant.


Avi Rosenfeld, Lawrence, NY, for appellant.
Gross Polowy, LLC, Westbury, NY (Stephen J. Vargas of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Marker Real Estate Corp. appeals from an order of the Supreme Court, Queens County (Timothy J. Dufficy, J.), entered June 6, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's unopposed motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike its answer, and for an order of reference.
ORDERED that the appeal is dismissed, with costs.
The Supreme Court, in the order appealed from, granted the plaintiff's unopposed motion, inter alia, for summary judgment on the complaint insofar as asserted against the appellant, to strike its answer, and for an order of reference. The record on appeal contains no evidence that the appellant ever timely opposed the motion. Accordingly, the appellant is precluded from challenging the propriety of that order on appeal (see CPLR 5511; Wells Fargo Bank, N.A. v Harrigan, 179 AD3d 1142; Wells Fargo Bank, N.A. v Estwick, 160 AD3d 911; Messina v City of New York, 147 AD3d 748). We therefore dismiss the appeal.
DILLON, J.P., AUSTIN, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court